Title: From George Washington to Thomas Lundin, Lord Drummond, 23 April 1776
From: Washington, George
To: Drummond, Thomas Lundin (Lord)



My Lord,
New York april 23d 1776.

Understanding that the Committee of Safety, for this Colony, have given your Lordship permission to visit Bermuda for the benefit of your health, I take the liberty of wishing you a pleasant Voyage, and a speedy and perfect restoration of it—with respect, I have the honour to be Yr Lordships Most Obedt, & Most Hble Servt

Go: Washington

